FILED
                             NOT FOR PUBLICATION                               APR 16 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



PARAMJIT SINGH,                                   No. 06-75849

               Petitioner,                        Agency No. A074-153-432

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Paramjit Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying Singh’s second motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen, Toufighi v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Mukasey, 538 F.3d 988, 992 (9th Cir. 2008), and review de novo ineffective

assistance of counsel claims, Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th

Cir. 2005). We deny the petition for review.

         The BIA did not abuse its discretion in denying Singh’s motion to reopen as

untimely and number-barred because it was Singh’s second motion to reopen and it

was filed two years after the BIA’s final order of removal. See 8 U.S.C. §

1229a(c)(7)(C)(i) (motion to reopen must be filed within ninety days of final order

of removal); 8 U.S.C. § 1229a(c)(7)(A) (a party may file only one motion to

reopen).

         The BIA also did not abuse its discretion in failing to reopen Singh’s case on

the basis of ineffective assistance of former counsel, because even if Singh’s

former counsel’s performance were deficient, Singh failed to establish the alleged

deficiencies prejudiced his case. See Ortiz v. INS, 179 F.3d 1148, 1153 (9th Cir.

1999).

         PETITION FOR REVIEW DENIED.




                                            2                                    06-75849